Citation Nr: 0313911	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
left sciatic nerve injury secondary to a shell fragment 
wound (SFW), currently evaluated as             40 
percent disabling.

2.	Entitlement to an increased rating for residuals of a 
SFW of the left buttock with retained metal fragments, 
currently evaluated as 20 percent disabling.

3.	Entitlement to an increased rating for residuals of a 
SFW of the left forearm, to include a scar, currently 
evaluated as 10 percent disabling.

4.	Entitlement to a compensable rating for residuals of a 
SFW of the right foot, to include a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his two sons


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1946.  

This appeal arises from a November 1998 rating action that 
denied a rating in excess of 40 percent for a residuals of a 
left sciatic nerve injury secondary to a SFW; a rating in 
excess of 20 percent for residuals of a SFW of the left 
buttock with retained metal fragments; a rating in excess of 
10 percent for residuals of a SFW of the left forearm, to 
include a scar; and a compensable rating for residuals of a 
SFW of the right foot, to include a scar.  A Notice of 
Disagreement was received in December 1998, and a Statement 
of the Case (SOC) was issued subsequently that month.  A 
Substantive Appeal was received in March 1999.  

In August 2000, the veteran and his two sons testified at a 
Board of Veterans' Appeals (Board) hearing before the 
undersigned in Washington, D.C.; a transcript of the hearing 
is of record.

In July 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in June 
2002, reflecting the RO's continued denial of a rating in 
excess of 40 percent for a residuals of a left sciatic nerve 
injury secondary to a SFW; a rating in excess of 20 percent 
for residuals of a SFW of the left buttock with retained 
metal fragments; a rating in excess of 10 percent for 
residuals of a SFW of the left forearm, to include a scar; 
and a compensable rating for residuals of a SFW of the right 
foot, to include a scar.


REMAND

The Board notes that, by regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for rating skin diseases, as set forth in 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (67 Fed. Reg. 
49596-49599, July 31, 2002).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent contrary intent.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  

While the veteran was afforded VA examinations in May 2002, 
the Board finds that they are now inadequate for rating 
purposes, inasmuch as revised rating criteria have come into 
effect subsequent to those examinations, and findings 
responsive to both the former and revised applicable rating 
criteria are now required for equitable adjudication of the 
claims for a rating in excess of 20 percent for residuals of 
a SFW of the left buttock with retained metal fragments; a 
rating in excess of 10 percent for residuals of a SFW of the 
left forearm, to include a scar; and a compensable rating for 
residuals of a SFW of the right foot, to include a scar.  

In view of the above, and to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), those 
issues must be returned to the RO for additional evidentiary 
development, to include new VA examinations, and 
readjudication of the claims in light of the revised rating 
criteria.  The appellant is hereby advised that failure, 
without good cause, to report for any scheduled VA 
examination may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2002).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the appellant fails to report for any scheduled examination, 
the RO should obtain and associate with the claims file any 
notice(s) of the examination(s) sent to him and his 
representative.

Additionally, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  In this regard, the 
Board notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision in the claim.  See 38 U.S.C.A. § 5103A(d).  

In the July remand, the Board instructed the RO to afford the 
veteran a VA examination to determine the degree of severity 
of his residuals of a left sciatic nerve injury secondary to 
a SFW, to specifically include the examiner's comments as to 
whether there is incomplete paralysis, with the injury being 
mild, moderate, moderately severe, or severe, with marked 
muscular atrophy, or whether there is complete paralysis, in 
which the foot dangles and drops.  However, the May 2002 VA 
examiners failed to address this matter, and in written 
argument dated in May 2003, the veteran's representative 
requested that this deficiency be cured.  Under the 
circumstances, the Board finds that Stegall v. West, 11 Vet. 
App. 268 (1998), requires that this case be remanded to the 
RO to obtain a new VA neurological examination that includes 
all pertinent requested clinical findings and comments.  

Prior to arranging for the veteran to undergo examinations, 
the RO must obtain and associate with the claims file all 
records of pertinent outstanding medical treatment, to ensure 
that the record is complete and that the examiner has the 
veteran's fully documented medical history.  In this case, 
the Board finds that the RO should obtain and associate with 
the claims file any additional pertinent medical records of 
treatment and evaluation of the veteran at the VA Medical 
Center (VAMC) in Fayetteville, North Carolina from May 2002 
to the present time.  The RO should also undertake efforts to 
obtain pertinent records from any additional sources of 
medical treatment identified by the veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159, as well as 
undertake any additional notification and/or development 
action warranted by the VCAA.

Lastly, the July 2001 Board remand instructed the RO to 
address the applicability of the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) (prescribing procedures for assignment 
of an extra-schedular rating) with respect to each disability 
at issue.  However, the June 2002 SSOC failed to address this 
regulation in connection with each of the increased rating 
claims under consideration.  In written argument dated in May 
2003, the veteran's representative specifically requested 
that the RO consider the veteran's entitlement to higher 
ratings on an extra-schedular basis in the first instance.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should contact the 
VAMC/Fayetteville and obtain copies of 
all records of treatment and evaluation 
of the veteran from May 2002 up to the 
present time.  All responses and records 
received should be associated with the 
claims file.

2.  The RO should request the veteran and 
his representative to provide specific 
information and, if needed, authorization 
for release to the VA, concerning any 
additional outstanding records of 
pertinent medical treatment.  If they 
respond, the RO should assist them in 
obtaining any identified evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After the veteran and/or his 
representative responds (or a reasonable 
time period for response has expired) and 
all available records and/or responses 
have been associated with the claims 
file, the RO should afford the veteran a 
special VA neurological examination to 
determine the degrees of severity of his 
residuals of a left sciatic nerve injury 
secondary to a SFW; residuals of a SFW of 
the left buttock with retained metal 
fragments; residuals of a SFW of the left 
forearm, to include a scar; and residuals 
of a SFW of the right foot, to include a 
scar.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays, consultations, and range of motion 
testing of the left leg and foot, left 
forearm, and right foot (expressed in 
degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should describe the 
manifestations of the veteran's residuals 
of a left sciatic nerve injury secondary 
to a SFW and specifically comment as to 
whether there is incomplete paralysis, 
with the injury being mild, moderate, 
moderately severe, or severe, with marked 
muscular atrophy, or whether there is 
complete paralysis, in which the foot 
dangles and drops.  

With regard to the residuals of a SFW of 
the left buttock with retained metal 
fragments, the examiner should comment 
upon whether there are any residuals of 
injury to Muscle Group XVII, and if so, 
indicate whether the injury is mild, 
moderate, moderately severe, or severe.  

With regard to the residuals of a SFW of 
the left forearm, to include a scar, the 
examiner should comment upon whether 
there are any residuals of injury to 
Muscle Group VIII, and if so, indicate 
whether the injury is slight, moderate, 
moderately severe, or severe.  

With regard to the residuals of a SFW of 
the right foot, to include a scar, the 
examiner should comment on whether any 
decreased motion or pain in the right 
foot is attributable to the veteran's 
service-connected disability.  

Regarding the left leg and foot, left 
forearm, and right foot, the physician 
should also provide findings as to 
whether there is associated objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, he should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the body part; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of each body 
part, and comment as to whether any such 
findings with respect to the right foot 
evidence a disability that is separate 
and distinct from any residual muscle 
impairment of the foot.  

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

5.  The veteran should be afforded a 
special VA dermatologic examination to 
determine the degrees of severity of all 
scars associated with his residuals of 
SFWs of the left buttock, left forearm, 
and right foot.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should describe the 
manifestations of each of the veteran's 
scars in accordance with pertinent former 
and revised criteria for rating skin 
disorders.  Specifically, he should 
provide a measurement of the length and 
width of each scar, as well as the area 
of each scar in square inches.  He should 
also comment as to whether any scar is 
deep or superficial; poorly nourished, 
with repeated ulceration; unstable; and 
tender or painful on examination, and 
whether or not any scar causes limitation 
of motion of the body part affected.  He 
should also comment as to whether any 
scar evidences a disability that is 
separate and distinct from any residual 
muscle impairment of the left buttock, 
left forearm, and right foot. 

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished. 

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
increased ratings in light of all 
pertinent evidence and legal authority.  
The RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.  
Otherwise, in adjudicating the claims on 
the basis of the evidence, the RO should 
consider all pertinent diagnostic codes, 
including the former and revised 
applicable criteria for rating skin 
diseases; whether the veteran is entitled 
to separate compensable ratings for 
muscle injury and disabling scars of the 
left buttock, left forearm, and right 
foot; and the extent of functional loss 
due to pain and other factors, to include 
with repeated use and/or during flare-
ups.  The RO must also address the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (prescribing 
procedures for assignment of an extra-
schedular rating) with respect to each 
disability at issue.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of VCAA laws and 
regulations, the former and revised 
applicable criteria for rating skin 
diseases, and the provisions of 38 C.F.R. 
§ 3.321(b)(1); and clear reasons and 
bases for the RO's determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


